146 Ga. App. 701 (1978)
247 S.E.2d 228
SCHAUVER
v.
THE STATE.
56120.
Court of Appeals of Georgia.
Submitted June 28, 1978.
Decided July 13, 1978.
Kenneth L. Gordon, for appellant.
William F. Lee, Jr., District Attorney, Michael G. Kam, Assistant District Attorney, for appellee.
SMITH, Judge.
The appellant was convicted for possession of less than one ounce of marijuana and sentenced to twelve months in prison. Finding no reversible error raised by the appeal, we affirm.
1. The enumeration addressing the chain of custody of the cigarettes purportedly possessed by the appellant presents no cause for reversal, there having been no objection to admission of any testimony concerning the seized substance.
2. Enumerations addressed to the credibility of the state's witnesses also are without merit, for these credibility questions were clearly before the jury.
3. Even if, as appellant contends, his arrest was illegal, an illegal arrest does not void a subsequent conviction. Seabolt v. Hopper, 240 Ga. 171 (240 SE2d 57) (1977).
4. The evidence supported the verdict.
Judgment affirmed. Deen, P. J., and Banke, J., concur.